Name: COMMISSION REGULATION (EEC) No 2261/93 of 10 August 1993 maintaining until 31 December 1993 the customs duties re-established by Regulations (EEC) No 1146/93 and (EEC) No 1447/93
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  political geography;  chemistry
 Date Published: nan

 No L 203/4 Official Journal of the European Communities 13 . 8 . 93 COMMISSION REGULATION (EEC) No 2261/93 of 10 August 1993 maintaining until 31 December 1993 the customs duties re-established by Regulations (EEC) No 1146/93 and (EEC) No 1447/93 Whereas the statistics the Member States have sent the Commission show that, even when the above Regulations (EEC) No 1146/93 and (EEC) No 1447/93 were adopted, the ceiling volumes for products originating in Poland and the former territory of the Czech and Slovak Federal Republic, as increased by Regulation (EEC) No 2232/93, had already been used up ; whereas therefore it is desi ­ rable to maintain the re-established customs duties appli ­ cable to these products in spite of the reopening of the corresponding tariff ceilings as from 1 July 1993, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3918/92 of 28 December 1992 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and estab ­ lishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR)('), and in particular Article 6 thereof, Whereas under Commission Regulations (EEC) No 1 146/93 (2) and (EEC) No 1447/93 (3), the customs duties on products falling within CN code 3102 40 origi ­ nating in Poland and the territory of the former Czech and Slovak Federal Republic respectively, to which the tariff ceilings set out in Regulation (EEC) No 3918/92 apply, were re-established because imports of the products had reached their respective tariff ceilings ; Whereas under Council Regulation (EEC) No 2232/93 (4), the tariff ceilings introduced in 1993 by Regulation (EEC) No 3918/92 must be increased as from 1 July 1993 by an amount equivalent to 10% of the initial volumes ; whereas, therefore, the tariff ceilings in respect of which the duties applicable to the countries under consideration were re-established on 30 June 1993 must be re-established as from 1 July 1993 ; Article 1 The customs duties suspended in 1993 under Regulation (EEC) No 3918/92 and reintroduced by Regulation (EEC) No 1146/93 and (EEC) No 1447/93 as of 15 May 1993 and 16 June 1993 respectively shall continue to be levied from 1 July 1993 until 31 December 1993. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 396, 31 . 12. 1992, p. 12. (2) OJ No L 116, 12. 5 . 1993, p. 12. (3) OJ No L 142, 12. 6. 1993, p. 35. (4) OJ No L 200, 10. 8 . 1993, p. 1 .